             Case 2:20-cv-01808-APG-VCF Document 6 Filed 08/02/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

                                                     ***
 3
     RICKIE HILL,                                             Case No. 2:20-cv-01808-APG-VCF
 4
                                             Plaintiff,         ORDER DISMISSING CASE
 5            v.

     FRANK LOPEZ, et al.,
 6
                                          Defendants.
 7

 8

 9           Plaintiff Rickie Hill a pro se prisoner, previously filed an application to proceed in forma

10 pauperis and submitted a civil rights complaint. I dismissed the complaint and gave Hill leave to

11 amend the complaint. ECF No. 3.

12           Hill has filed a “Motion to Withdraw,” which I construe as a motion to voluntarily

13 dismiss this action without prejudice. ECF No. 5. A plaintiff may dismiss an action without a

14 court order by filing “a notice of dismissal before the opposing party serves either an answer or a

15 motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). I grant Hill’s motion to

16 voluntarily dismiss this action because no responsive pleading has been filed.

17           I THEREFORE ORDER that the motion for voluntary dismissal of this action (ECF No.

18 5) is granted. This action is dismissed without prejudice.

19           I FURTHER ORDER that the application to proceed in forma pauperis (ECF No. 1-1) is

20 denied as moot.

21 / / / /

22 / / / /

23 / / / /
           Case 2:20-cv-01808-APG-VCF Document 6 Filed 08/02/21 Page 2 of 2




 1         I FURTHER ORDER the Clerk of the Court to enter judgment accordingly and close this

 2 case. No further documents shall be filed in this closed case.

 3         DATED THIS 2nd day of August, 2021.

 4
                                                UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
